Case 17-50758-LSS   Doc 81-2   Filed 12/20/19   Page 1 of 11




       EXHIBIT B
   Case 17-50758-LSS    Doc 81-2   Filed 12/20/19    Page 2 of 11
                          DEBORAH L. DESKAVICH


                                                                    Page 1
                                                    Volume I
                                                    Pages 1-150

        IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE DISTRICT OF DELAWARE
In re:                        Chapter 11
F-SQUARED INVESTMENT          Case No. 15-11469 (LSS)
MANAGEMENT, LLC, et al.
                              Jointly Administered
               Debtors.

___________________________

CRAIG JALBERT, IN HIS
CAPACITY AS TRUSTEE FOR
F2 LIQUIDATING TRUST,

                 Plaintiff,
                                      Adv. Pro.
          vs.                              No. 17-50474 (LSS)

VADIM FISHMAN,

                 Defendant.


          DEPOSITION OF DEBORAH L. DESKAVICH
                Tuesday June 11, 2019
                      1:30 p.m.

              Flynn Reporting Associates
            873 Waverly Street, 2nd Floor
           Framingham, Massachusetts 01702

        Court Reporter:        Carol S. Kershaw, CSR

               ************************
              FLYNN REPORTING ASSOCIATES
             Professional Court Reporters
          (508) 755-1303 * (888) 244-8858
                www.flynnreporting.com
              **************************


                       FLYNN REPORTING ASSOCIATES
                               508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 3 of 11
                               DEBORAH L. DESKAVICH


                                                                        Page 2
 1   APPEARANCES:
 2
 3   FOR THE PLAINTIFF:
 4

          BROWN RUDNICK, LLP
 5        BY: Shari I. Dwoskin, Esq.
          One Financial Center
 6        Boston, Massachusetts 02111
          (617) 856-8200
 7        sdwoskin@brownrudnick.com
 8
 9

     FOR THE DEFENDANT:
10
11        KLEIN, LLC
          BY: Julia B. Klein, Esq.
12        225 West 14th Street
          Wilmington, Delaware 19801
13        (302) 438-0456
          Klein@KleinLLC.com
14
15
16   ALSO PRESENT:
17

          Vadim Fishman
18
19
20
21
22
23
24




                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 4 of 11
                               DEBORAH L. DESKAVICH


                                                                          Page 3
 1                                 I N D E X
 2

     Testimony of:           Direct      Cross        Redirect          Recross
 3

 4       DEBORAH L. DESKAVICH
 5   By Ms. Klein              5                          141
 6   By Ms. Dwoskin                        76                            147
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 5 of 11
                               DEBORAH L. DESKAVICH


                                                                        Page 107
 1       A.      If the strategy was viable, then I felt the
 2   company was viable.
 3       Q.      Did your clients agree with you?
 4       A.      There were a lot of clients that loved the
 5   strategy.
 6       Q.      Did F-Squared have a loss in clients after
 7   the SEC transfer order was entered?
 8       A.      Yes.   And I mentioned that after 2016 there
 9   was an article that came out that said that the SEC
10   had been pursuing most of the clients of the company
11   and extracted payments out of them.                 We did not know
12   that at the time.
13       Q.      Did F-Squared's reduction in client base
14   surpass what you expected at the time that you or at
15   the time F-Squared entered into the agreement with
16   the SEC -- let me ask the question a different way.
17               Did F-Squared lose more clients after the
18   SEC order was entered than you had expected
19   previously?
20       A.      That's hard to say.
21       Q.      At the time that you entered into the, at
22   the time F-Squared entered into the SEC transfer
23   order -- when I say the "transfer order," I'm
24   referring to the order by which F-Squared was



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
Case 17-50758-LSS   Doc 81-2   Filed 12/20/19   Page 6 of 11
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 7 of 11
                               DEBORAH L. DESKAVICH


                                                                        Page 109
 1   May of 2015, comport with your expectations of what
 2   would happen?
 3       A.     I didn't have expectations.                 We had a high,
 4   medium, low forecast of what might happen to the
 5   company so that we were prepared.
 6       Q.     Do you recall did the actual number of
 7   clients that left, was that high, medium, or low,
 8   compared to that forecast?
 9       A.     I don't recall.
10       Q.     Who prepared the forecast that you're
11   describing?
12       A.     Betsy Callahan actually executed the
13   forecast; she worked for me.
14       Q.     What kinds of information did she take into
15   account when preparing that forecast, do you know?
16       A.     All of the financial information that she
17   had about what the required payments were that the
18   company would make, the number of employees that the
19   company had.    That was the largest expense of the
20   company, was the number of employees, and that
21   revenue that they had to support that business and
22   regrow it.
23       Q.     Did it also factor in, did it make an
24   estimate about what clients might stay and which



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
           Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 8 of 11
                                  DEBORAH L. DESKAVICH


                                                                           Page 118
 1   suggested that the company be sold through
 2   bankruptcy, and Larry Ginnari, who was our outside
 3   counsel, said --
 4          Q.     I'm going the stop you right there because
 5   Larry Gennari is counsel for the company and the
 6   trustee holds the privilege to prevent you saying
 7   anything Larry Gennari said to you because you were
 8   also with the company.
 9                 I want to clarify one point that came up
10   earlier.      You mentioned in your testimony that you,
11   when you were being questioned by Ms. Klein, that
12   F-Squared turned $6 million over to the trustee.                         Do
13   you recall that?
14          A.     That was my recollection.
15          Q.     And by the "trustee," who are you referring
16   to?
17          A.     Craig Jalbert.
18          Q.     Did F-Squared at any point obtain
19   bankruptcy counsel?
20          A.     I don't recall.
21          Q.     Do you recall a firm called Richard, Layton
22   & Finger?
23          A.     Yes.
24          Q.     Do you know when Richards, Layton & Finger



                               FLYNN REPORTING ASSOCIATES
                                       508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 9 of 11
                               DEBORAH L. DESKAVICH


                                                                        Page 119
 1   was retained?
 2       A.     No.
 3       Q.     Did you or, to your knowledge, anyone at
 4   F-Squared consider whether F-Squared would be able to
 5   pay its creditors in full when it decided to pay
 6   Mr. Fishman's signing bonus?
 7       A.     I don't recall.
 8       Q.     You mentioned earlier that part of your job
 9   was to review the financial statements of the company
10   and its income statements.            Do you recall that
11   testimony?
12       A.     Yes.
13       Q.     Was part of your job to review the
14   company's assets and liabilities?
15       A.     Yes.
16       Q.     Were those assets and liabilities noted on
17   the company's balance sheets?
18       A.     Yes.
19       Q.     Did the assets -- did the liabilities
20   listed on the company's business balance sheets
21   include liabilities that F-Squared had to its clients
22   as a result of the marketing that was the subject of
23   the SEC investigation?
24                     MS. KLEIN:        Objection as to form.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 10 of 11
                               DEBORAH L. DESKAVICH


                                                                         Page 120
 1   That presumes that any such liability existed at that
 2   point.
 3                     MS. DWOSKIN:          Fair enough.
 4        A.    If you speak to accounting firms, they will
 5   tell you you cannot put on your financial statements
 6   anything that you don't know is going to happen.
 7              I do recall that we asked our accounting
 8   firm prior to December of 2014 if we should include
 9   something for an SEC settlement.                 They said since you
10   have no idea what that's going to be, you cannot do
11   that.    So we followed the instructions of our
12   accountants as to what we included on our income
13   statements or balance sheets.
14        Q.    If F-Squared had had any liablities to its
15   own clients based out of the marketing that was the
16   subject of the SEC investigation, would those
17   liabilities have been on the balance sheets?
18                     MS. KLEIN:         Objection.
19        A.    I'm not sure what you're referring to.
20        Q.    You just stated that if you don't know what
21   amounts might be, they wouldn't be on your balance
22   sheet.    Do you recall that?
23        A.    Right, right.
24        Q.    My question --



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
        Case 17-50758-LSS    Doc 81-2   Filed 12/20/19   Page 11 of 11
                               DEBORAH L. DESKAVICH


                                                                         Page 121
 1          A.   Because that's an accounting rule.
 2          Q.   Fair enough.
 3               My question is, for the same reason, would
 4   any liabilities that F-Squared had, whether or not it
 5   had any, would any liablities that F-Squared may have
 6   had to its clients have similarly not appeared on the
 7   balance sheet?
 8                     MS. KLEIN:         I'm going to object to
 9   form, because, again, that presumes that some
10   liability or claims may be out there.
11          Q.   You can answer.
12          A.   I am not aware of what those were or
13   whether they were quantifiable, so it's difficult to
14   say.
15          Q.   To your knowledge and based on your
16   recollection of your review of these balance sheets,
17   did any liability to F-Squared's clients appear on
18   its balance sheets?
19          A.   I don't recall.
20          Q.   You don't recall, okay.
21               Who put together F-Squared's balance
22   sheets?
23          A.   The accounting department would put
24   together a balance sheet, it would be reviewed by our



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
